                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

JESSE ROWE,

               Movant,

vs.                                            No. CV 19-00922 NF/KHR
                                               No. CR 18-01980 NF


UNITED STATES OF AMERICA,

               Respondent.

                          MEMORANDUM OPINION AND ORDER


       THIS MATTER is before the Court on the Motion Under 28 U.S.C. § 2255 to Vacate, Set

Aside or Correct Sentence by a Person in Federal Custody filed by Movant, Jesse Rowe, on

September 30, 2019 (CV Doc. 1; CR Doc. 43) ("§ 2255 Motion"). In his § 2255 Motion, Rowe

makes one ineffective assistance of counsel argument. (CV Doc. 1 at 5; CR Doc. 43 at 5). Rowe

fails to establish eligibility for § 2255 reliefon the grounds of ineffective assistance of counsel and

the Court dismisses Rowe's § 2255 Motion under Rule 4 of the Rules Governing Section 2255

Proceedings.

                         I. FACTUAL AND PROCEDURAL BACKGROUND

       Movant, Jesse Rowe was charged with being a felon in possession of a firearm and

ammunition in violation of 18 U.S.C. § 922(g)(1). (CR Doc. 1, 21). On June 14, 2018, Rowe

consented to proceed before a United States Magistrate Judge and entered into a Plea Agreement.

(CRDoc. 22,24). In consenting to plead before a United States Magistrate Judge, Rowe expressly

stated that the nature of the offense and the maximum penalties had been explained to him, and

that he had been informed of his rights to assistance of counsel and to go to trial and sentencing

before a District Judge, and that he was proceedingknowingly and voluntarily. (CR Doc. 22,23).
       On June 14,2018 Rowe entered into a Plea Agreement. (CR Doc. 24). The Plea Agreement

was signed by both Rowe and his defense counsel. (CR Doc. 24 at 9). In the Plea Agreement,

Rowe agreed to plead guiltyto the Information charging a violation of 18 U.S.C. § 922(g)(1), that

being Felon in Possess of a Firearm and Ammunition. (CR Doc. 24 at 2). Rowe also stated that

he understood the court could sentence him to a term of imprisonment of not more than ten years.

(CRDoc. 24 at 2). Rowe acknowledged thathe hadcommitted the elements of the 922(g)(1) crime

in that he knew he possessed a firearm and ammunition and knew he was a felon and had

previously been convicted of possession of a firearm or destructive device by a felon. (CR Doc.

24 at 4). Last, Rowe affirmed that the PleaAgreement was made voluntarily, and that he wasfully

satisfied with his counsel's representation of him. (Doc, 24 at 7). The Plea Agreement stated:

       "By signing this agreement, the defendant admits that there is a factual basis for each
       element of the crime(s) to which the defendant will plead guilty. The defendant
       agrees that the Court may rely on any of these facts, as well as facts in the
       presentence report, to determine the defendant's sentence, including, but not
       limited to, the advisory guidelines offense level."

(CRDoc, 24 at 4-5,119).

       The Presentence Report ("PSR") disclosed that Rowe had been convicted of three prior

state felonies: (1) a June 1998 Colorado conviction for Burglary; (2) an April 26, 2002 Colorado

conviction for Controlled Substance Use; and (3) an August 29,2003 New Mexico conviction for

Possession of a Firearm or Destructive Device by a Felon. (CR Doc. 28 at 4, ^ 10). The PSR

identified a base offense level of 20 under USSG § 2K2.1(a)(4)(B) and calculated a total offense

level of 23. (CR Doc. 28 at 5-6). The PSRalso established 5 criminal history points, placing him

in Category III, (CR Doc.28 at 5-9, UK 28-39). Last, the PSR noted that the maximum statutory

sentence for the charged § 922(g)(1) violation was 10 years and the Sentencing Guidelines

provided for a sentencing range of 57-71 months. (CR Doc. 28 at 16,20).
       In Rowe's February 22, 2019 Sentencing Memorandum, his counsel objected to the PSR.

(CR Doc. 33). Counsel specificallyobjected to the offense level calculations in the PSR, arguing

that the PSR overstated Rowe's offense level. (Doc. 33 at 2-4,    4-7). Defense counsel contended

that the total offense level should be 17, not 23, which counsel claimed would be more in line with

defense counsel's prior discussionswith the prosecution of an offense level of 14. (CR Doc. 33 at

4). Counsel also objected to paragraphs 28-39, the criminal history section of the PSR. (Doc. 33

at 4-5, UK 8-12). Counsel also contended that Roweshouldbe assigned a criminalhistory category

of II rather than III, that the Guidelines sentencing range was 18-24 months and that Rowe should

receive a sentence of 18 months. (CR 33 at 5, 8-9).

       The Probation Office addressed Rowe's objections in an Addendum filed April 26, 2019.

(CRDoc. 38). The Probation Office concluded that"[p]ursuant to the Sentencing Guidelines, the

base offense level, as well as the Specific Offense Characteristics were correctly applied in this

case. (CRDoc. 38at 2). The United States alsoresponded to theSentencing Memorandum arguing

that the total offense level and criminal history category in the PSR were correct, but agreeing that

a 2-levelenhancement should not be imposedfor a destructive device, resulting in an offenselevel

of 21 and adjusted sentencing range of 46-57 months. (CR Doc. 39 at 2, 5). Rowe filed a Reply

on May 1,2019, continuing his objections to the totaloffense calculation and category III criminal

history, and requesting a sentence of 27 months. (CR Doc. 40).

       On May 2, 2019, the Court accepted the Plea Agreement and sentenced Rowe. (CR Doc.

41, 42). At the sentencing hearing, Rowe's counsel argued against the offense level calculation

and the Specific Offense Characteristics enhancement of his sentence and requested a 36-month

term of imprisonment. (CR Doc. 41). Judgment was entered on the sentence on May 7, 2019
sentencing him to 46 months ofimprisonment. (CR Doc. 42). Rowe filed his pro se § 2255 Motion

on September 30, 2019. (CV Doc. 1; CR Doc. 43).

       Rowe seeks § 2255 relief on the grounds of ineffective assistance of counsel for "failure to

investigate defendants background or prior offense's for sentencing." (CV Doc. 1 at 5; CR Doc.

43 at 5). As supporting facts for his claim, Rowe states:

               "The base offense level for 18 U.S.C. 922(g)(1): Felon in possess
               ion of a firearm and ammunition, In defendant's presentence
               investigation report line #16 base offense level of 20 under
               U.S.S.G. 2K2.1(a)(4)(A)(B). The Criminal History of Defendant's
               p.s.i. report line #'s 29 through 39, defendant has no prior conviction
               of either a 'crime of violence' or a 'controlled substance offense'.
               Which requires a base offense level for 18 U.S.C. 922(g)(1) as
               level 14 under 2k2.1 (6)."

(CV Doc. 1 at 5; CR Doc. 43 at 5).      Rowe argues that his counsel should have made objections

and should have argued for a lower base offense level and sentence. (CV Doc. 1 at 15-19; CR

Doc. 43 at 15-19). His request for relief asks the Court to vacate his sentence, order a new "P.S.I.",

assign an attorney, and resentence him on the correct offense level for 18 U.S.C. 922(g)(1). (CV

Doc. 1 at 14; CR Doc. 43 at 14).

                      IL ANALYSIS OF MOVANT ROWERS CLAIMS

       A. Motions Under § 2255 and the Standard for Ineffective Assistance of Counsel:

       Rowe seeks collateral review of his sentence under 28 U.S.C. § 2255. Section 2255

provides:

               "A prisoner in custody under a sentence of a court established by
               Act of Congress claiming the right to be released upon the ground
               that the sentence was imposed in violation of the Constitution or
               laws of the United States, or that the court was without jurisdiction
               to impose such sentence, or that the sentence was in excess of the
               maximum authorized by law, or is otherwise subject to collateral
               attack, may move the court which imposed the sentence to vacate,
               set aside or correct the sentence."
28 U.S.C. § 2255(a). Rowe does not contend that the Court was without jurisdiction or that his

sentence exceeds the maximum authorized by law. Therefore, under § 2255(a), Rowe must

demonstrate that his sentence is "otherwise subject to collateral attack."

       Rowe claims ineffective assistance of counsel as the basis for his claim to § 2255 relief.

For collateral review, in order to establish a claim of ineffective assistance of counsel, a petitioner

must demonstrate: (1) that his counsel's performance was deficient, and (2) that the deficient

performance prejudiced the defense. Strickland v. Washington, 466 U.S. 668, 687 (1984), To

establish deficient performance, the challenger must show that counsel's representation fell below

an objective standard of reasonableness. Id. at 688. To establish prejudice, the movantmustshow

there is a reasonable probability that, but for counsel's unprofessional errors, the result of the

proceeding would have been different. Id. at 694. The likelihood of a different result must be

substantial, not just conceivable. Harrington v. Richter, 562 U.S. 86, 112 (2011).

       Wherethe petitionerentered a plea of guilty or no contest,the petitionermust establishthat

he would not have pled guilty had his attorney performed in a constitutionally adequate manner.

Miller v. Champion, 262 F.3d 1066, 1072 (lO^*" Cir. 2001). If a plea was intelUgently and

voluntarily entered on advice of counsel and that advice was within constitutional standards, the

pleais deemed valid and there is no basisforfederal habeas corpus relief. Abridge v. Hopper, 545

F.2d 457,458 (5^ Cir. 1977); Allen v. Mullin, 368 F.3d 1220, 1246 (lO^'^ Cir. 2004).
       B. Rowe Did Not Receive Ineffective Assistance of Counsel:

       Rowe claims that his counsel was ineffective in failing to investigate Rowe's background

or prior offenses and failing to object to the base offense level or file objections to the PSR. (CV

Doc. 1 at 5, 18; CR Doc. 43 at 5,18). The Court has reviewed the Motion and the record. Under

Rule 8 of the Rules GoverningSection 2255 Proceedings, the Court determinesthat an evidentiary
hearing is not warranted, the record is sufficient and the record fails to establish any claim of

ineffective assistance of counsel.

       First, the record does not demonstrate that counsel's performance was deficient. Contrary

to Rowe's contentions that his counsel failed to investigate his background and prior offenses and

failed to object to the calculation of his base offense level and criminal history, the record

demonstrates that counsel reviewed and made appropriate objections to the calculations in the

PSR, The record reflects that, in his Sentencing Memorandum, Rowe's counsel made objections

to the current offense and prior criminalhistoryportionsofthe PSR. (CR Doc. 33 at 1-5). Counsel

argued for a lower base offense level of at least 17,and a lower guideline range of 18-24 months.

(CR Doc. 33 at 8-9). Counsel continued to object and argue for lower offense, criminal history

category, and guideline range levels both in Rowe's Reply to the USA's response to Rowe's

Sentencing Memorandum (CR Doc. 40 at 7-9) and at the sentencing hearing (CR Doc. 41). The

record does not show that counsel's representation fell below an objective standard of

reasonableness. Strickland v. Washington, 466 U.S. at 688.

        Further, even if counsel's performance was deficient, the record does not show that the

deficient performance prejudiced the defense. To the contrary, counsel's objections resulted in a

two-level downward adjustment of the offense level from 23 to 21. (CR Doc. 28 at 6; Doc. 39 at

1-2). Counsel's arguments also resulted in a reduction in the guideline sentencing range from 57-

71 months to 46-57 months. (CR Doc. 28 at 20; Doc. 39 at 2). The Court ultimately adopted the

lower sentencing range and sentenced Roweto the 46-month bottomof the range. (CR Doc. 42).

Rowe was clearly benefitted, rather than prejudiced, by his attorney's objections and arguments.

Strickland v. Washington, 466 U.S. at 687.
       Inhis Motion, Rowe reUes on UnitedStates v. Horey, 333 F.3d 1185,1188 (10^ Cir. 2003)

and United States v. Lozado, 2019 WL 1979933 (10^ Cir. 2019). The issuepresented in the Horey

case was whether a crime qualified as a prior controlledsubstance offense for purposes of USSG

§§ 2K2.1(a)(4)(A) and 4B1.2. Horey, 333 F.3d at 1186-87. The defendant in Lozado challenged

the definition of "crime of violence" for enhancement of his sentence under the Armed Career

Criminal Act, 18 U.S.C. § 924(e). Lozado, 2019 WL 1979933 at *l-*3. Rowe was not sentenced

under § 4B1.2or § 924(e).    Rowe's base offense level was estabHshed under USSG §

2K2.1(a)(4)(B), rather than under USSG 2K2.1(a)(4)(A). The §§ 2K2.1(a)(4)(A) and 4(B) 1.2

definitions of "crime of violence" and "controlled substance offense" at issue in Horey have no

application to calculation of Rowe's base offense level under § 2K2.1(a)(4)(B). Similarly, there

is nothing in the record to suggest thatRowe was sentenced as an armed career criminal under the

provisions of § 924(e) at issue inLozado. Horey and Lozado have no application to Rowe's case.

       Movant Rowe fails to demonstrate: (1) that his counsel's performance was deficient, and

(2) that the deficient performance prejudiced the defense. Strickland v. Washington, 466 U.S. at

687. Rowe does not claim that he would not have pled guilty had his attorney performed in a

different manner. Miller v. Champion, 262 F.3d at 1072. The record demonstrates that Rowe's

plea was intelligently and voluntarily entered on advice of counsel and that advice was within
constitutional standards and his plea is deemed valid. Akridge v. Hopper, 545 F.2d at 458.   The

Court record further establishes that, following entry of the Plea Agreement, Rowe's counsel

reviewed the PSR, made timely objections to the portions of the PSR that Rowe now challenges,

and achieved a beneficial reduction in the offense level and sentencing range. (CR Doc. 33, 40,

41).
          Movant Rowe does not show how the resuh of the proceeding would have been different

had counsel made additional objections to the PSR's calculation of his offense level or criminal

history. Harrington v. Richter, 562 U.S. at 112. Rowe's counsel argued,and the Courtconsidered

the arguments, for a lower base and total offense level and a lessersentence. (CR Doc. 28, 33,40,

41, 42). Rowe's argument that, had his counsel made other objections, the Court might have

adopted a different offense level calculation fails to establish a substantial likelihood of a different

result.    Harrington v. Richter, 562 U.S. at 112. The record does not show that counsel's

representation fell belowan objective standard of reasonableness and there is no basis for § 2255

relief. Allen v. Mullin, 368 F.3d at 1246.

                                             CONCLUSION


          Movant Rowe fails to show that he received ineffective assistance in violation of his Fifth

Amendment right to counsel. Strickland v. Washington, 466 U.S. at 687. The Court will dismiss

his § 2255 claims under Rule 4(b) of the Rules Governing Section 2255 Proceedings. The Court

also determines that, under Rule 11(a) of the Rules Governing Section 2255 Proceedings, Rowe

has failed to make a substantial showing that he has been denied a constitutional right. The Court

will deny a Certificate of Appealability.

          IT IS ORDERED that the Motion Under 28 U.S.C. § 2255 to Vacate, Set Aside or Correct

Sentence by a Person in Federal Custody filed by Movant, Jesse Rowe (CV Doc. 1; CR Doc. 43)

is DISMISSED, a Certificate of Appealability is DENIED under Rule 11 of the Rules Governing

Section 2255 Proceedings, and Judgment will be entered.




                                                            ITED             DISTRICT JUDGE
